


Exhibit 10.6
ACE LIMITED
SUPPLEMENTAL RETIREMENT PLAN
(as amended and restated effective as of January 1, 2011)



--------------------------------------------------------------------------------




ACE LIMITED SUPPLEMENTAL RETIREMENT PLAN
General
The ACE Limited Supplemental Retirement Plan was adopted effective January 1,
2009 by ACE Limited to provide supplemental retirement benefits to Eligible
Employees pursuant to the terms and provisions set forth below. From January 1,
2005 through December 31, 2008, the Plan has operated in good faith compliance
with Code section 409A and the transitional guidelines set forth in official IRS
guidance. Effective January 1, 2009, participation in the Plan was discontinued
to the extent amounts deferred and credited are not subject to Code section
457A. The current document is effective January 1, 2011.


The Plan is intended (1) to comply with Code section 409A, the final regulations
and official guidance issued thereunder for credited amounts earned and vested
after December 31, 2004, while credited amounts earned and vested prior to
January 1, 2005 (and applicable earnings credited on these amounts) are not
intended to be subject to the provisions of Code section 409A (the
“Grandfathered Amounts”), to the fullest extent permitted by Code section 409A,
the final regulations and official guidance, and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions. The Plan document and Plan procedures in effect on December 31, 2004
will remain in full force and effect for the Grandfathered Amounts and is
labeled Attachment A.


SECTION 1


DEFINITIONS


Wherever used herein the following terms shall have the meanings hereinafter set
forth:


“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Pension Committee of the Company or such other committee
as may be appointed by the Compensation Committee of the Board of Directors from
time to time.


“Company” means ACE Limited or any successor corporation or other entity.


“Eligible Employee” means an Employee who is designated by the Committee as
belonging to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA, and eligible to participate in the Plan. Any
determination of the Committee regarding whether an Employee is an Eligible
Employee shall be final and binding for all Plan purposes.


“Employee” means an individual who is a regular employee on the U.S. payroll of
the Company or its Affiliates. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Company or an Affiliate as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Company or an Affiliate by any governmental or judicial authority.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) of the Company or
its Affiliates if the Company’s stock is publicly traded on an established
securities market or otherwise (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)). Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date.


“Participant” means an Eligible Employee with an accrued benefit under the Plan.
“Plan” means the ACE Limited Supplemental Retirement Plan, as set forth herein
and as amended from time to time.





2

--------------------------------------------------------------------------------




“Separation from Service” or “Separates from Service” means a “separation from
service” within the meaning of Code section 409A.


SECTION 2


Amount and Payment of Plan Benefit


2.1.Accounts. The Committee shall maintain “Supplemental Accounts” in the name
of each Participant under the Plan which will reflect the amount, expressed in
United States dollars, to which the Participant may become entitled under the
Plan. A Participant’s Supplemental Accounts shall be credited in each Plan Year
as follows:


(a)For any Plan Year, in the event the Participant's before-tax elective
contributions to the Retirement Plan are limited by the provisions of sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code, as applicable, his
compensation for the Plan Year will continue to be reduced by, and the
Participant’s Supplemental Before-Tax Account credited with, an amount equal to
the amount of before-tax elective contributions that would have been made under
the Retirement Plan had the provisions of sections 401(a)(17), 401(k)(3), 402(g)
or 415 of the Code, as applicable, not applied to him. Credits to the
Participant's Supplemental Before-Tax Account pursuant to this subsection 2.1(a)
shall be made at the same time that before-tax elective contributions would
otherwise have been credited to his accounts under the Retirement Plan. A
Participant shall make an election to participate in the Plan and such election
shall remain in effect until modified or revoked by the individual in accordance
with the terms of the Plan. Notwithstanding the foregoing provisions of this
subsection 2.1(a), salary reductions shall continue and an amount shall be
credited to the Participant’s Supplemental Before-Tax Account in accordance with
this subsection 2.1 (a)(and Supplemental Matching Contributions and Supplemental
Discretionary Matching Contributions, if any, shall be credited to the
Participant’s applicable accounts in accordance with subsections 2.1(b) and
2.1(c)) for a Plan Year only if the Participant’s before-tax elective
contributions to the Retirement Plan have reached the maximum amount permitted
under section 402(g) of the Code or the maximum elective contributions permitted
under the Plan and the Committee shall require that the Participant elect (and
not reduce) in the Plan Year the maximum deferral percentage permitted under the
Retirement Savings Plan in order to receive a Supplemental Before-Tax
Contribution for the Plan Year under this Plan, and shall establish such other
administrative procedures as are necessary to comply with such regulations.


(b)Subject to the requirements of subsection 2.1(a), for any Plan Year, a
Participant's Supplemental Matching Account shall be credited with an amount
equal to the difference, if any, between (a) the matching contributions that
would have been contributed on behalf of the Participant to the Retirement Plan
for that Plan Year, in accordance with the terms thereof and based on his
before-tax elective contributions under the Retirement Plan, determined without
regard to the limitations of sections 401(a)(17), 401(k)(3), 401(m), 402(g) or
415 of the Code, and (b) the amount of matching contributions actually made to
the Retirement Plan on behalf of the Participant. Credits to the Participant's
Supplemental Matching Account pursuant to this subsection 2.1(b) shall be made
at the same time that matching contributions would otherwise have been credited
to his accounts under the Retirement Plan.


(c)Subject to the requirements of subsection 2.1(a), for any Plan Year, a
Participant's Supplemental Discretionary Matching Account shall be credited with
an amount equal to the difference, if any, between (a) the discretionary
matching contributions that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof and based on his before-tax salary deferral election under the
Retirement Plan, determined without regard to the limitations of sections
401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, and (b) the amount of
discretionary matching contributions actually made to the Retirement Plan on
behalf of the Participant. Credits to the Participant's Supplemental
Discretionary Matching Account pursuant to this subsection 2.1(c) shall be made
at the same time that discretionary matching contributions would otherwise have
been credited to his accounts under the Retirement Plan.


(d)For any Plan Year, a Participant’s a Participant's Supplemental Core Account
shall be credited with an amount equal to the difference, if any, between (a)
the Employer Core Contribution that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof determined without regard to the limitations of sections
401(a)(17) or 415 of the Code and (b) the amount of the Employer Core
Contributions actually made to the Retirement Plan on behalf of the Participant.
Credits to the Participant's Supplemental Core Account pursuant to this
subsection 2.1(d) shall be made at the same time that Employer Core
Contributions would otherwise have been credited to his accounts under the
Retirement Plan.
2.2.Adjustment of Accounts. Each Participant’s Accounts shall be adjusted in
accordance with this Section 2 in a uniform manner as of each Valuation Date, as
follows:





3

--------------------------------------------------------------------------------




(a)
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;



(b)
then, adjust the Account balance for the applicable Investment Return Rate(s);
and



(c)
then, credit to the Account balance the amount to be credited to that Account in
accordance with subsections 2.1 that have not previously been credited.



Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each month.
2.3.Investment Return Rates. The “Investment Return Rate(s)” with respect to the
Account(s), or portions of the Supplemental Account(s), of any Participant for
any period shall be the Investment Return Rate(s) elected by the individual in
accordance with subsection 2.4 from among such investment alternatives (if any)
for that period which, in the discretion of the Committee, are offered from time
to time under this paragraph 2.3.


2.4.Participant Selection of Investment Return Rate. The Investment Return Rate
alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time to time; provided, however, that
the Company may not modify the Investment Return Rate with respect to periods
prior to the adoption of such modification.


2.5.Statement of Accounts. As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Participant a
statement of the balance of his Supplemental Account as of that day.


2.6    Distribution. Subject to the following provisions of this subsection 2.6
and subsection 2.8, a Participant’s Supplemental Account balance shall be
payable to the Participant in a single sum during first calendar quarter of the
year following the year the Participant Separates from Service. Subject to any
applicable currency exchange laws, payments shall be made in such currency as
the Committee shall elect, based on the currency exchange rate of the Trustee of
the Retirement Plan as of the date of payment. In the event of a Participant’s
death, the amount which would otherwise be payable to the Participant shall be
paid to one or more beneficiaries designated by the Participant for purposes of
the Plan in a writing filed with the Committee prior to the date of death. Any
such designation shall cancel any previous designation by the Participant. If no
such designation is on file on the date of the Participant’s death, or if the
designated beneficiary predeceases the Participant, the Participant’s
Supplemental Account balance shall be paid to the Participant’s estate.


Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). If applicable, any amounts payable to the
Participant during such six (6) month period shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service.
2.7    Distributions to Persons Under Disability. In the event a Participant or
his beneficiary is declared incompetent and an conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or beneficiary is entitled under the Plan
shall be paid to such conservator or other person legally charged with the care
of his person or of his estate.
2.8    Forfeiture of Certain Accounts. Notwithstanding any provision of the Plan
to the contrary, in no event shall any amount attributable to the Participant’s
Supplemental Account be payable to or on account of a Participant whose
Separation from ServiceDate occurs prior to the Participant’s completion of
twelve consecutive months of employment with an Employer for any reason other
than the death of the Participant. Effect of Early Taxation. If the
Participant’s benefits under the Plan are includible in income pursuant to Code
section 409A, such benefits shall be distributed immediately to the Participant.
2.9    Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee's reasonable
anticipation of one or more of the following events:


(a)
The Company's deduction with respect to such payment would be eliminated by
application of Code section 162(m); or



(b)
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment delayed pursuant to this Section 4.11 shall be paid
in accordance with Code section 409A.



4

--------------------------------------------------------------------------------






2.10    Transitional Distributions for Separations from Service during 2005 and
2006. For Participants who Separated from Service in 2005 or 2006 (for amounts
credited during 2005 or 2006) distributions begin the later of the first quarter
of the year following the year the Participant Separates from Service or by the
end of the year in which the Participant attains age 55.


2.11    Changes in Time or Form of Distribution. Participants who Separated from
Service in 2005 and 2006, may make an election to change the time or form of a
distribution, but only if the following conditions are satisfied:


(a)
The election may not take effect until at least twelve (12) months after the
date on which the election is made; and



(b)
In the case of an election to change the time or form of a distribution under
Sections 4.1, 4.2, or 4.5, a distribution may not be made earlier than at least
five (5) years from the date the distribution would have otherwise been made;
and



(c)
In the case of an election to change the time or form of a distribution under
Section 4.2, the election must be made at least twelve (12) months before the
date of the first scheduled distribution.



(d)
All changes to the time or form of any distribution are subject to approval by
the Committee and only permitted to the extent allowed by Code section 409A.



SECTION 3


Source of Benefit Payments


3.1.Liability for Benefit Payments. The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer of the Participant
with respect to whom the benefit is payable; provided, however, that if a
Participant has been employed by more than one Employer, the portion of his Plan
benefits payable by any such Employer shall be that portion accrued while the
Participant was employed by that Employer, and earnings on such portion. An
Employer’s obligation under the Plan shall be reduced to the extent that any
amounts due under the Plan are paid from one or more trusts, the assets of which
are subject to the claims of general creditors of the Employer or any affiliate
thereof; provided, however, that nothing in the Plan shall require the Company
or any Employer to establish any trust to provide benefits under the Plan.


3.2.No Guarantee. Neither a Participant nor any other person shall, by reason of
the Plan, acquire any right in or title to any assets, funds or property of the
Employers whatsoever, including, without limitation, any specific funds, assets,
or other property which the Employers, in their sole discretion, may set aside
in anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Employers. Nothing contained in the Plan shall constitute a
guarantee by any of the Employers that the assets of the Employers shall be
sufficient to pay any benefits to any person.


3.3.Successors. The obligations of the Company and each Employer under the Plan
shall be binding on any assignee or successor in interest thereto. Prior to any
merger, consolidation or sale of assets, the Company, or if applicable, the
Employer, shall require any such successor to expressly assume all of the
Company’s, or if applicable, all of the Employer’s, obligations under the Plan.


3.4.Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.


3.5.Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee's reasonable
anticipation of one or more of the following events:


(c)
The Company's deduction with respect to such payment would be eliminated by
application of Code section 162(m); or



(d)
The making of the payment would violate Federal securities laws or other
applicable law;








5

--------------------------------------------------------------------------------




provided, that any payment delayed pursuant to this Section 4.11 shall be paid
in accordance with Code section 409A.


3.6.Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages in order to meet any federal, state, or local
tax withholding obligations with respect to Plan benefits.  The Company or other
payor may also accelerate and pay a portion of a Participant's benefits in a
lump sum equal to the Federal Insurance Contributions Act ("FICA") tax imposed
and the income tax withholding related to such FICA amounts.  The Company or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.


3.7    Compliance with 457A.  Notwithstanding any provision in the Plan to the
contrary, to the extent a Participant's Account balance (including any
"grandfathered amounts" earned and vested prior to January 1, 2005) is
attributable to services performed before January 1, 2009, is not otherwise
included in gross income before 2018, and is required by Pub. L. No. 110-343 §
801(d)(2) to be included in income in 2017, such portion of the Account balance
shall be distributed to the Participant in a lump sum payment in 2017 in
accordance with I.R.S. Notice 2009-8.




SECTION 4


Amendment and Termination


4.1    Amendment and Termination. The Company may, at any time, amend or
terminate the Plan; provided, however, that subject to the provisions of the
following sentence, neither an amendment nor a termination shall adversely
affect the rights of any Participant under the Plan without the consent of the
Participant. The Company, by Plan amendment or termination, may prospectively
eliminate the right to have amounts credited to any Supplemental Account
pursuant to the provisions of Section 2 or reduce the amount which is required
to be credited to any such account pursuant to those provisions.
4.2    Effect of Amendment or Termination. No amendment or termination of the
Plan shall adversely affect the rights of any Participant to amounts credited to
his Account as of the effective date of such amendment or termination; provided
however, an amendment may freeze or limit future accruals of benefits under the
Plan on and after the date of such amendment. Upon termination of the Plan,
distribution of balances in Accounts shall be made to Participants and
beneficiaries in the manner and at the time described in Section 2, unless the
Company determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals of Eligible
Income shall be permitted; however, earnings, gains and losses shall continue to
be credited to Account balances in accordance with Section 2 until the Account
balances are fully distributed.


4.3    No Material Modification. Notwithstanding the foregoing, no amendment of
the Plan shall apply to the Grandfathered Amounts, unless the amendment
specifically provides that it applies to such amounts. The purposes of this
restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to amount that are “grandfathered” and exempt from the
requirements of Code section 409A.



6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, ACE LIMITED has caused this ACE Limited Elective Deferred
Compensation Plan to be executed by its duly authorized officer on this ____ day
of December, 2011.




ACE LIMITED


By: ________________________
                                



7

--------------------------------------------------------------------------------




ATTACHMENT A


The ACE Limited Supplemental Retirement Plan as in effect December 31, 2004.



8

--------------------------------------------------------------------------------




ACE LIMITED
SUPPLEMENTAL RETIREMENT PLAN
(as amended and restated effective as of July 1, 2001)



9

--------------------------------------------------------------------------------




ACE LIMITED SUPPLEMENTAL RETIREMENT PLAN


CERTIFICATE








I, Keith P.White, Chief Administration Officer ACE Limited, hereby certify that
the attached document is a full, true and complete copy of ACE LIMITED
SUPPLEMENTAL RETIREMENT PLAN as in effect on July 1, 2001.
Dated this ___ day of July, 2001.
 
Chief Administration Officer as Aforesaid
(Seal)




10

--------------------------------------------------------------------------------




ACE LIMITED SUPPLEMENTAL RETIREMENT PLAN
SECTION 1


General


1.1.Purpose and Effective Date. ACE Limited (the “Company”) has previously
established the ACE Limited Employee Retirement Plan (the “Retirement Plan”) to
provide its eligible employees with retirement income. Contrary to the desire of
the Company, the amount of contributions which may be made to the retirement
plan for the benefit of an employee may be limited by reason of the application
of certain provisions of the Internal Revenue Code of 1986 of the United States
of America, as amended (the “Code”). The Company has established the ACE Limited
Supplemental Retirement Plan (the ‘Plan’), effective as of October 1, 1987, to
reward past service with the Company and to assure that affected individuals
will receive benefits in amounts comparable to the amounts that they would have
received under the Retirement Plan if such limitations of the Code did not apply
to the Retirement Plan. The Plan has been amended from time to time, and is now
amended, restated and continued effective July 1, 2001 (the “Effective Date”).


1.2.Employers and Related Companies. The term “Related Company” means any
corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code. The Company and each Related Company, which, with the
Company’s consent, adopts the Plan are referred to below collectively as the
“Employers” and individually as an “Employer”.


1.3.Definitions, References. Unless the context clearly requires otherwise, any
word, term or phrase used in the Plan shall have the same meaning as is assigned
to it under the terms of the Retirement Plan. Any reference in the Plan to a
provision of the Retirement Plan shall be deemed to include reference to any
comparable provision of any amendment of that Plan.


1.4.Plan Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee appointed by the
Board of Directors of the Company to act under the Retirement Plan; provided,
however, that payment of any benefits to, or on behalf of Participants pursuant
to Section 3 may be made at the direction of any two of the following officers
of the Company: (a) Chief Executive Officer, (b) Executive Vice President,
Underwriting, (c) Senior Vice President, Finance, or (d) Senior Vice President,
Administration. In controlling and managing the operation and administration of
the Plan, the Committee shall have the same rights, powers and duties as those
delegated to it under the Retirement Plan, which includes full and discretionary
power and authority to interpret and construe the provisions of the Plan and to
determine the amount of benefits and the rights or eligibility of employees or
Participants (as defined in subsection 2.1) under the Plan, and such other power
and authority as may be necessary to discharge its duties hereunder. Any
interpretation of the Plan and any decision made by the Committee on any matter
within the discretion of the Committee shall be binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Committee shall make such adjustment on account thereof as it considers
equitable and practicable. The Committee may delegate such of its ministerial or
discretionary duties and functions as it may deem appropriate to any employee or
group of employees of any Employer.


1.5.Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of Bermuda.


1.6.Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


1.7.Plan Year. The “Plan Year” shall be the twelve-consecutive month period
beginning on each January 1.


1.8.Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices. Any notice required under the Plan may be waived by the
person entitled to notice.


1.9.Form and Time of Elections. Unless otherwise specified herein, any election
or consent permitted or required to be made or given by any Participant or other
person entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be made in writing or shall be given by means of such
interactive telephone system as the Committee may designate from time to time as
the sole vehicle for executing regular transactions under the Plan (referred to
generally herein as the “Phone System”). Each Participant shall have a personal
identification number or “PIN” for purposes of executing transactions through
the Phone System, and entry by a Participant or his PIN shall constitute his
valid signature for purposes of any transaction the Committee determines may or
should be executed by means of the



11

--------------------------------------------------------------------------------




Phone System. Any election made through the Phone System shall be considered
submitted to the Committee on the date it is electronically transmitted.


1.10.Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.


1.11.Action by Employers. Any action required or permitted to be taken under the
Plan by any Employer which is a corporation shall be by resolution of its Board
of Directors, or by a person or persons authorized by its Board of Directors.
Any action required or permitted to be taken by any Employer which is a
partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.


1.12.Limitations on Provisions. The provisions of the Plan and any benefits
payable hereunder shall be limited as described herein. Any benefit payable
under the Retirement Plans shall be paid solely in accordance with the terms and
conditions of the applicable Retirement Plan and nothing in this Plan shall
operate or be construed in any way to modify, amend, or affect the terms and
provisions of the Retirement Plans.


1.13.Assignment and Alienation; Forfeitures. The benefits payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily pledged, assigned, alienated, transferred or otherwise
anticipated. In the event a Participant or Beneficiary attempts to do so, any
amount that is subject to the purported pledge, assignment, alienation, transfer
or other anticipation shall be immediately forfeited and neither the Participant
nor his Beneficiary shall have any further rights to such benefits.




SECTION 2


Participation


2.1.Participation. Each employee of an Employer who participated in the Plan
prior to the Effective Date shall continue to be a “Participant” on the
Effective Date. Each other employee of an Employer shall become a “Participant”
as of any date thereafter on which his Eligible Compensation for Retirement Plan
purposes exceeds the limit established by section 401(a)(17) in any Plan Year
and his benefits under either the Retirement Plan are limited by any or all of
sections 415, 401(a)(17), 402(g), 401(k) or 401(m) of the Code. Once an eligible
employee becomes a Participant in the Plan, as long as he continues to have an
Account balance under the Plan he will remain a Participant for all purposes
under the Plan, except for purposes of the contribution provisions of Section 3.


2.2.Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.


SECTION 3


Amount and Payment of Plan Benefit


3.1.Accounts. The Committee shall maintain “Supplemental Accounts” in the name
of each Participant under the Plan which will reflect the amount, expressed in
United States dollars, to which the Participant may become entitled under the
Plan. A Participant’s Supplemental Accounts shall be credited in each Plan Year
as follows:


a.
For any Plan Year, in the event the Participant's before-tax elective
contributions to the Retirement Plan are limited by the provisions of sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code, as applicable, his
compensation for the Plan Year will continue to be reduced by, and the
Participant’s Supplemental Before-Tax Account credited with, an amount equal to
the amount of before-tax elective contributions that would have been made under
the Retirement Plan had the provisions of sections 401(a)(17), 401(k)(3), 402(g)
or 415 of the Code, as applicable, not applied to him. Credits to the
Participant's Supplemental Before-Tax Account pursuant to this subsection 3.1(a)
shall be made at the same time that before-tax elective contributions would
otherwise have been credited to his accounts under the Retirement Plan. A
Participant’s election to make before-tax contributions under the Retirement
Plan shall be deemed to be an election to make elective salary deferral
contributions under the Plan, and such election shall remain in effect until
modified or revoked by the individual in accordance with the terms of the Plan.
Notwithstanding the foregoing provisions of this subsection 3.1(a), salary
reductions shall continue and




12

--------------------------------------------------------------------------------




an amount shall be credited to the Participant’s Supplemental Before-Tax Account
in accordance with this subsection 3.1 (a)(and Supplemental Matching
Contributions and Supplemental Discretionary Matching Contributions, if any,
shall be credited to the Participant’s applicable accounts in accordance with
subsections 3.1(b) and 3.1(c)) for a Plan Year only if the Participant’s
before-tax elective contributions to the Retirement Plan have reached the
maximum amount permitted under section 402(g) of the Code or the maximum
elective contributions permitted under the Plan, in accordance with Treas. Reg.
section 1.401(k)(1)(e)(6)(iv); and the Committee shall require that the
Participant elect (and not reduce) in the Plan Year the maximum deferral
percentage permitted under the Retirement Savings Plan in order to receive a
Supplemental Before-Tax Contribution for the Plan Year under this Plan, and
shall establish such other administrative procedures as are necessary to comply
with such regulations.


b.
Subject to the requirements of subsection 3.1(a), for any Plan Year, a
Participant's Supplemental Matching Account shall be credited with an amount
equal to the difference, if any, between (a) the matching contributions that
would have been contributed on behalf of the Participant to the Retirement Plan
for that Plan Year, in accordance with the terms thereof and based on his
before-tax elective contributions under the Retirement Plan, determined without
regard to the limitations of sections 401(a)(17), 401(k)(3), 401(m), 402(g) or
415 of the Code, and (b) the amount of matching contributions actually made to
the Retirement Plan on behalf of the Participant. Credits to the Participant's
Supplemental Matching Account pursuant to this subsection 3.1(b) shall be made
at the same time that matching contributions would otherwise have been credited
to his accounts under the Retirement Plan.



c.
Subject to the requirements of subsection 3.1(a), for any Plan Year, a
Participant's Supplemental Discretionary Matching Account shall be credited with
an amount equal to the difference, if any, between (a) the discretionary
matching contributions that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof and based on his before-tax salary deferral election under the
Retirement Plan, determined without regard to the limitations of sections
401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, and (b) the amount of
discretionary matching contributions actually made to the Retirement Plan on
behalf of the Participant. Credits to the Participant's Supplemental
Discretionary Matching Account pursuant to this subsection 3.1(c) shall be made
at the same time that discretionary matching contributions would otherwise have
been credited to his accounts under the Retirement Plan.



d.
For any Plan Year, a Participant’s a Participant's Supplemental Core Account
shall be credited with an amount equal to the difference, if any, between (a)
the Employer Core Contribution that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof determined without regard to the limitations of sections
401(a)(17) or 415 of the Code and (b) the amount of the Employer Core
Contributions actually made to the Retirement Plan on behalf of the Participant.
Credits to the Participant's Supplemental Core Account pursuant to this
subsection 3.1(d) shall be made at the same time that Employer Core
Contributions would otherwise have been credited to his accounts under the
Retirement Plan.



3.2.Adjustment of Accounts. Each Participant’s Accounts shall be adjusted in
accordance with this Section 3 in a uniform manner as of each Valuation Date, as
follows:


a.
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;



b.
then, adjust the Account balance for the applicable Investment Return Rate(s);
and



c.
then, credit to the Account balance the amount to be credited to that Account in
accordance with subsections 3.1 that have not previously been credited.



Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each calendar quarter.
3.3.Investment Return Rates. The “Investment Return Rate(s)” with respect to the
Account(s), or portions of the Supplemental Account(s), of any Participant for
any period shall be the Investment Return Rate(s) elected by the individual in
accordance with subsection 3.4 from among such investment alternatives (if any)
for that period which, in the discretion of the Committee, are offered from time
to time under this paragraph 3.3.





13

--------------------------------------------------------------------------------




3.4.Participant Selection of Investment Return Rate. The Investment Return Rate
alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time to time; provided, however, that
the Company may not modify the Investment Return Rate with respect to periods
prior to the adoption of such modification.


3.5.Statement of Accounts. As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Participant a
statement of the balance of his Supplemental Account as of that day.


3.6.Distribution. Subject to the following provisions of this subsection 3.6 and
subsection 3.8, a Participant’s Supplemental Account balance shall be payable to
the Participant in accordance with rules and regulations established from time
to time by the Committee, which rules and regulations as in effect on the
Effective Date are attached to the Plan as Exhibit A, and in accordance with
such other restrictions and limitations imposed by the Committee. Subject to any
applicable currency exchange laws, payments shall be made in such currency as
the Committee shall elect, based on the currency exchange rate of the Trustee of
the Retirement Plan as of the date of payment. In the event of a Participant’s
death, the amount which would otherwise be payable to the Participant shall be
paid to one or more beneficiaries designated by the Participant for purposes of
the Plan in a writing filed with the Committee prior to the date of death. Any
such designation shall cancel any previous designation by the Participant. If no
such designation is on file on the date of the Participant’s death, or if the
designated beneficiary predeceases the Participant, the Participant’s
Supplemental Account balance shall be paid to the Participant’s estate.


3.7.Distributions to Persons Under Disability. In the event a Participant or his
beneficiary is declared incompetent and an conservator or other person legally
charged with the care of his person or of his estate is appointed, any benefit
to which such Participant or beneficiary is entitled under the Plan shall be
paid to such conservator or other person legally charged with the care of his
person or of his estate.


3.8.Forfeiture of Certain Accounts. Notwithstanding any provision of the Plan to
the contrary, in no event shall any amount attributable to the Participant’s
Supplemental Account be payable to or on account of a Participant whose
Termination Date occurs prior to the Participant’s completion of twelve
consecutive months of employment with an Employer for any reason other than the
death of the Participant.


SECTION 4


Source of Benefit Payments


4.1.Liability for Benefit Payments. The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Employer of the Participant
with respect to whom the benefit is payable; provided, however, that if a
Participant has been employed by more than one Employer, the portion of his Plan
benefits payable by any such Employer shall be that portion accrued while the
Participant was employed by that Employer, and earnings on such portion. An
Employer’s obligation under the Plan shall be reduced to the extent that any
amounts due under the Plan are paid from one or more trusts, the assets of which
are subject to the claims of general creditors of the Employer or any affiliate
thereof; provided, however, that nothing in the Plan shall require the Company
or any Employer to establish any trust to provide benefits under the Plan.


4.2.No Guarantee. Neither a Participant nor any other person shall, by reason of
the Plan, acquire any right in or title to any assets, funds or property of the
Employers whatsoever, including, without limitation, any specific funds, assets,
or other property which the Employers, in their sole discretion, may set aside
in anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Employers. Nothing contained in the Plan shall constitute a
guarantee by any of the Employers that the assets of the Employers shall be
sufficient to pay any benefits to any person.


4.3.Successors. The obligations of the Company and each Employer under the Plan
shall be binding on any assignee or successor in interest thereto. Prior to any
merger, consolidation or sale of assets, the Company, or if applicable, the
Employer, shall require any such successor to expressly assume all of the
Company’s, or if applicable, all of the Employer’s, obligations under the Plan.



14

--------------------------------------------------------------------------------






SECTION 5


Amendment and Termination


The Company may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant under the
Plan without the consent of the Participant. The Company, by Plan amendment or
termination, may prospectively eliminate the right to have amounts credited to
any Supplemental Account pursuant to the provisions of subsection 3.1 or
subsection 3.3, or reduce the amount which is required to be credited to any
such account pursuant to those provisions.







15